  Case 1:21-cr-00020-JMS Document 1 Filed 01/15/20 Page 1 of 6               PageID #: 1


                                   l

WARNING:           THIS IS A SE~LED DOCUMENT CONTAINING
                   NON-PUBLIC INFORMATION

KENll M. PRICE #10523
United States Attorney
District of Hawaii

 SEAN VAN DEMARK # 10288                                              IN THE
                                                                FILED IN
                                                                FILED
                                                       UNITED STATES DISTRICT
                                                       UNITED                  COURT
                                                                      DISTRICT COURT
                                                            DISTRICT OF HAWAII
                                                            DISTRICT
 Assistant U.S. Attorney                                     Jan 15,
                                                                 15, 2020
 United States Attorney's Office                                         ClERK
                                                                 BErTIA, CLERK
                                                             SUE BEITIA,

.District of Hawaii
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Email: Sean.Van.Demark@usdoj.gov

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAll

UNITED STATES OE AMERICA,)                  MAG. NO. 20-00059-KJM
                         )
              Plaintiff, )                  CRIMINAL COMPLAINT;
                         )                  AFFIDAVIT IN SUPPORT OF
          v.             )                  CRI14JNAL COivIPLAINT
                         ).
PASTOR ABERO,            )
                         )
              Defend;mt. )
~~~~~~~~-)

                           CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.



                       SEALED
                     BY THE ORDER OF THE COURT
 Case 1:21-cr-00020-JMS Document 1 Filed 01/15/20 Page 2 of 6         PageID #: 2




             Possession with Intent to Distribute Controlled Substances
                  (21 U.S.C. §§ 84l(a)(l) and 841(b)(l)(A)(viii))

      On or abput September 4, 2019, within the District of Hawaii, PASTOR

ABERO, the defendant, did knowingly and intentionally possess with intent to

distribute 50 grams or more of methamphetamine, a Schedule II controlled

substance.

      All in violation of Title 21, United States Code, Sections,841(a)(I) and

841 (b)(1)(A)(viii).

      DATED: January 15, 2020, Honolulu, Hawaii.




                                               Tavo Tu ola
                                               Task For e Offi
                                               Drug En rcement Administration
                                               Complainant


Sworn to under oath before me telephonically and attestation acknowledged
pursuant to FRCP 4.l(b)(2)           ·

this 12th day of January,
2020, at Honolulu, Hawaii


                            24---J. Mansfield
                         Kenneth J.
                         United States Magistrate Judge




                                           2
 Case 1:21-cr-00020-JMS Document 1 Filed 01/15/20 Page 3 of 6         PageID #: 3




KENJI M. PRICE # 10523
United States Attorney
District of Hawaii

SEAN VAN DEMARK # 10288
Assistant U.S. Attorney
United States Attorney's Office
District of Hawaii
Room 6-100, PJKK Federal Building
3 00 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: Sean.Van.Demark@us doj.gov

                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,                ) MAG. NO. 20-00059-KJM
                                         )
                      Plaintiff,         ) CRIMINAL COMPLAINT;
                                         ) AFFIDAVIT IN SUPPORT OF
               v.                        ) CRIMINAL CON1PLAINT
                                         )
PASTOR ABERO,                            )
                                         )
                      Defendant.         )
~~~~~~~~~)

           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:

                                   INTRODUCTION

      1.    This affidavit is submitted for the purpose of establishing probable

cause that on or about September 4, 2019, within the District of Hawaii, Pastor
  Case 1:21-cr-00020-JMS Document 1 Filed 01/15/20 Page 4 of 6           PageID #: 4




Abero ("Abero") engaged in conduct that violated Title 21, United States Code,

Sections 84l(a)(l) and 841(b)(l)(A)(viii), which make it a crime for a person to

possess a controlled substance with the intent to distrjbute.

        2.   I am a Task Force Officer with the Drug Enforcement

Administration's ("DEA") Hawaii Airport Task Force ("HATF") and I have served

in this capacity since 2018.

        3.   I am familiar with the facts set forth in this affidavit based upon my

personal knowledge and/or information provided to me by other law enforcement

personnel and/or witnesses. This affidavit ·is intended to show merely that there is

sufficient probable cause for the criminal complaint charging defendant with a

violation of federal law. Accordingly, this affidavit does not set forth all of the

facts known to me or to the ATF regarding this matter. Summaries and statements

from conversations do not include references to all topics covered in the

conversations. This affidavit is not intended to include each and every fact and

matter observed or known by the government.

                                PROBABLE CAUSE

   4.        On September 4, 2019, members of the Honolulu Police Department

("HPD") conducted a traffic stop on Abero in order to·execute a previously signed

search warrant on his person and vehicle. Abero was stopped while operating a

moped on the makai side of Kalanianaole Highway fronting 41-141 Kalanianaole



                                           2
     Case 1:21-cr-00020-JMS Document 1 Filed 01/15/20 Page 5 of 6        PageID #: 5




Highway in the area ofWaimanalo.

      5.      J\bero was identified by way of a Hawaii State Identification card.

      6.      During the traffic stop, a HPD officer conducted a search of the fanny
                                                               )

pack that was attached to Abero's waist. In the front zipper pocket the officer

located three large clear plastic baggies and six smaller clear plastic baggies

containing a white crystal like substance that the officer identified as resembling

crystal methamphetamine.

      7.       Also recovered wer~ two cellular telephones, one electric stun gun,

$1,281.00 in US currency of varying.denomination, and various items of personal

identification including a social security card in the name of Pastor Abero.

      8.       The three larger baggies were sent t0 the HPD's Scientific

Investigation Section where it was weighed and analyzed. The baggies were

confirmed to contain 28.331, 28.228, and 28.157 grams net weight ·of

methamphetamine with an aggregate weight of 84.716 grams.

II

II

II

II

II

II


                                           3
 Case 1:21-cr-00020-JMS Document 1 Filed 01/15/20 Page 6 of 6           PageID #: 6




                                 CONCLUSIO N

      9.    Based on the foregoing facts, I respectfully submit that probable cause

exists to believe that PASTOR ABERO, the defendant, committed the

aforementioned offense.

                                           Respectfully submitted,




                                           Drug Enforcement Administration
                                           Complainant




This Criminal Complaint and Affidavit in support thereof were
presented to, approved by, and probable to believe that the defendant
above-named committed the charged crime found to exist by the
undersigned Judicial Officer at 3:52pmm January 15      , 2020.

Sworn to under oath before me telephonically and attestation acknowledged
pursuant to FRCP 4.l(b)(2),
this .J2.._th day of January , 2020.




                                  J. Mans
                          Kenneth J. Mansfield
                                          field
                          United States Magistrate Judge




                                           4
